Citation Nr: 9902994	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  95-21 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

The appeal arises from the May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, denying service connection for the 
cause of the veteran's death. 

The surviving spouse of a veteran who has died from a 
service-connected disability may be entitled to receive 
dependency and indemnity compensation (DIC).  38 U.S.C.A. § 
1310 (West 1991 & Supp. 1998).  However, DIC benefits can be 
paid to a surviving spouse in the same manner as if the 
veteran's death was service connected in certain 
circumstances under the provisions of 38 U.S.C.A. § 1318(b) 
(West 1991) and 38 C.F.R. § 3.22(a)(2) (1998), when the 
veteran would have been entitled to a 100 percent disability 
rating both at the time of death and continuously for the ten 
years immediately prior to death.  See Wingo v. West, 11 Vet. 
App. 307 (1998).  That issue has not been developed for 
appeal.  Accordingly, this issue is referred to the RO for 
action deemed appropriate.


FINDINGS OF FACT

1.  The veteran died on January [redacted], 1981, as a result 
of a brain tumor.  No underlying causes of death or conditions 
materially contributing to death or of such severity as to 
have accelerated the onset of death were identified in the 
medical evidence.  

2.  Service connection was in effect during the veteran's 
lifetime for rheumatic fever, and benign neurinoma with 
compression of the cervical cord in the region of the 2nd, 
3rd, and 4th cervical vertebrae, evaluated as noncompensable 
and 60 percent disabling at the time of death, respectively.  
However, there is no cognizable (medical) evidence that 
either of these conditions materially contributed to the 
cause of death, was causally related to the brain tumor 
causative of death, or was of such severity at the time of 
the veteran's death to have accelerated the onset of death.  

3.  There is no cognizable (medical) evidence that the brain 
tumor causative of death was causally related to service.  
There is no cognizable (medical) evidence that any service-
connected disability materially contributed to the cause of 
death or was of such severity as to have accelerated the 
onset of death.  Hence there is no cognizable (medical) 
evidence of a causal link between the veteran's period of 
service and either a medical condition causing or materially 
contributing to the cause of death or a medical condition of 
such severity as to have accelerated the onset of death.


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310, 1312, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from October 1942 to 
December 1945.

The veteran's death certificate reveals that the veteran died 
on January [redacted], 1981.  The death certificate further 
reveals that the medical examiner found the cause of death to 
be a brain tumor.  There were no underlying causes of death 
reported on the death certificate.  An autopsy was not 
performed.  The veteran's terminal hospitalization report for 
VA hospitalization in January 1981 indicates that the veteran 
was 57 years of age at the time of death.  

The veteran's claims folder was noted to have been lost and 
reconstructed in February 1994.  The claims file does contain 
a substantial quantity of the veteran's service medical 
records.  Whether all service medical records are present 
within the claims file cannot be ascertained.  

Service medical records include records of treatment for 
pneumonia, sinus arrhythmia, and rheumatic fever affecting 
the left knee and elbow joints.  The rheumatic fever was 
noted to have existed prior to service.  He was recommended 
for service separation on the basis of that rheumatic fever.

The claims file contains an October 1952 VA hospitalization 
for rating board observation for further study of bilateral 
hilar adenopathy of undetermined etiology and residuals of 
rheumatic fever.  In that hospitalization report it was noted 
that the veteran suffered from increasing leg weakness and 
ultimately quadriplegia following separation from service, 
with a diagnosis of cervical cord neuroma, which was 
reportedly found and removed in 1949 with relief of symptoms.  
The veteran upon the October 1952 hospitalization did report 
continued weakness, particularly in the legs, with numbness 
of the left leg and right shoulder, as well as other aches or 
pains.  The neuroma or residuals thereof were not treated 
during that October 1952 hospitalization.  Also diagnosed in 
the hospital report were hemiparesis left, slight, and 
hypesthesia, right leg; acute rheumatic fever, healed; and 
hepatosplenomegaly of unknown cause, untreated.  The hospital 
record indicated that the veteran had had a 100-percent 
disability rating for disability including rheumatic fever, 
and benign neurinoma with compression of the cervical cord in 
the region of the 2nd, 3rd, and 4th cervical vertebrae.  

While other VA records prior to onset of the veteran's brain 
tumor (any VA records prior to 1980) are not present within 
the claims file, the May 1994 RO rating decision herein 
appealed noted that inactive compensation and pension data as 
shown within the target system showed that service connection 
was in effect for a benign growth of the spine rated 60 
percent disabling, and rheumatic fever residuals rated 
noncompensably disabling.  At the time of his death, he was 
receiving compensation at the 60 percent rate.

The claims file contains medical records and hospital 
summaries beginning in March 1980, both VA and private, for 
treatment and hospitalization for a tumor deep in the left 
hemisphere of the brain which was found to be inoperable and 
was ultimately causative of death. 

Treatment for the veteran's brain tumor began when the 
veteran sought private outpatient treatment in March 1980 for 
complaints of difficulty looking to the right of midline.  He 
had reported that he was concerned that this would affect his 
ability to perform his work.  He was hospitalized in March 
1980 at Mt. Auburn Hospital, where examination and testing 
included an electroencephalogram (EEG) showing some diffuse 
slowing over the left hemisphere, and a CT scan showed a 
large enhancing lesion deep in the left hemisphere involving 
both the thalamus and the basal ganglia with a significant 
amount of edema throughout the hemisphere.  No other lesions 
were found on CT.  The head CT examiner observed a ring-like 
enhancement centrally within a large area of decreased 
density deep in the right (sic) cerebral hemisphere, with 
that area of decreased density impressing on the left lateral 
horn and third ventricle and displacing those slightly to the 
right.  The CT examiner found the most likely etiology of the 
condition to be a metastatic brain tumor, which was assessed 
as considerably more likely than a primary brain tumor or an 
unusual infarct.  A left carotid angiorrhaphy during that 
hospitalization demonstrated a large vascular mass with early 
venous filling, assessed as suggesting malignant vessels and 
much more characteristic of a neoplasm than an abscess.  

Subsequent hospitalizations and treatments in 1980 and 1981, 
both private and VA, included attempts to ascertain the 
source of the brain tumor, believed in some of the records to 
be metastatic of a tumor elsewhere in the body.  Tests noted 
to have been conducted during the March 1980 Mt. Auburn 
hospitalization included a barium enema and upper 
gastrointestinal series, an intravenous pyelogram, liver and 
spleen scans, and a bone scan.  However, no primary tumor was 
identified.  

The veteran underwent a terminal hospitalization from January 
5, 1981, until his death on January [redacted], 1981, with 
readmission because the veteran's wife wished to see if 
further assistance could be rendered. Upon admission the 
veteran was in a Cushingoid state, with both hands in a 
hemiplegic posture, with the veteran lethargic but easily 
aroused. The veteran's physical and mental state were 
impaired, and he required total nursing care.  The 
hospitalization report noted that a work-up for a primary 
tumor had been negative.  A computerized tomography (CT) of 
the veteran's head produced findings compatible with a 
primary brain neoplasm, assessed as most likely a glioma.  
Any chance to prolong the veteran's life expectancy was 
judged to be very slight.  Both the veteran and his wife 
agreed to procedures to alleviate the veteran's suffering, 
but not to procedures to prolong his life in his then current 
state.  The veteran developed a fever of 103 degrees on 
January 20; he became tachypneic and expired on 
January [redacted].  

At a September 1995 RO personal hearing, the appellant 
testified that she met the veteran in June 1948 and married 
him in January 1949.  She testified that the veteran became 
sick within six months of their marriage, and was 
hospitalized eleven months after their marriage, in December 
1949.  She testified that in December 1949, prior to surgery 
to treat the sickness, he became paralyzed, such that he 
could not move his arms or legs and could only speak very 
slowly.  She testified that his vision was then also 
diminished.  She testified that in December 1949 a first 
surgery was performed on the vertebrae of the neck, and then 
a second surgery was performed.  She testified that after the 
second surgery he could move but was very weak, and had to 
perform physical therapy.  She testified that he was for a 
time thereafter 100 percent service-connected for his 
disability.  She testified that he performed the physical 
therapy in the hospital, to restore coordination.  She 
testified that during that period he suffered from numbness 
and loss of feeling on the right side.  She testified, in 
effect, that he applied for VA vocational rehabilitation and 
wanted to go to college, but was denied because it was felt 
that it would be too much for him because of his disability.  
She testified that because of the disability he could not 
obtain private employment or even Postal employment, but was 
able to obtain civil service work.  She testified that he 
remained at his civil service position until forced into 
disability retirement in 1979 or 1980 by an illness, because 
he could no longer talk and his vision was affected.  She 
testified that the symptoms the veteran had in 1949 and those 
he had in approximately 1980 that forced him to retire were 
identical.  She testified that he had had symptoms of the 
illness that forced him to retire for some time prior to 
1980, including an inability to tie his shoes or button his 
shirts.  She added that prior to 1980 he had been unwilling 
to admit to an illness or to go to a doctor because he was 
leery of having to undergo what he had previously undergone 
in 1949 and thereafter.  


Analysis

The appellant claims entitlement to service connection for 
the cause of the veteran's death.  

The Board must first address the loss of the veteran's 
original claims file and the reconstruction of the claims 
file in February 1994.  Because the claims file was lost, 
certain records are not represented in the current record 
before the Board, and hence the Board's determination is not 
as fully informed as it might otherwise have been.  In such 
circumstances, particularly where service medical records are 
presumed destroyed, the Board's obligation to explain its 
findings and to consider the benefit of the doubt rule is 
heightened.  O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  
In this case, it is unclear whether any service medical 
records are absent from the reconstructed claims file, but 
the benefit-of-doubt rule would nonetheless be heightened.  
In this case, however, the benefit-of-doubt rule is 
ultimately not for application, because the appellant has not 
presented a well-grounded claim, as determined below, and 
hence the merits of the claim are not further addressed, 
including to the extent of a weighing of positive against 
negative evidence.  The Board nonetheless retains a 
heightened obligation to explain its findings because of the 
lost records. 

When a veteran's records have been destroyed, the VA also has 
an obligation to search for alternative records which support 
the appellant's case.  See Cuevas v. Principi, 3 Vet.App. 542 
(1992); O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  
Moreover, although there may be a lack of service medical 
records, or for that matter, service personnel records, VA 
regulations provide that service connection may be shown 
through other evidence.  Smith v. Derwinski, 2 Vet.App. 147 
(1992); 38 C.F.R. § 3.303(a) (1994).  This evidence may be 
private medical records showing treatment of a claimed 
disability, fellow service personnel statements, personal 
testimony, etcetera. The evidence may also be statements 
provided by accredited military experts.

However, the Board's inability to obtain missing documents is 
not a cause for remand in this case because remand would 
probably be futile anyway.  Marciniak v. Brown, 10 Vet. App. 
198 (1997).  Here there is no indication that any service 
medical records are missing from the claims file, that the 
veteran suffered in service from any disabilities other than 
those already identified in the record, or that other 
evidence exists which may otherwise causally link the 
veteran's period of service or a service-connected disability 
to the brain tumor causative of death or to another condition 
which materially contributed to the cause of death, or that 
other evidence exists which may otherwise show that a 
service-connected condition materially contributed to the 
cause of death or was of such severity as to have hastened 
the onset of death.  Accordingly, no further development is 
in order based on the loss of the veteran's original claims 
file and its subsequent reconstruction.  

The Board now addresses the appellant's claim.

Service connection may be granted for disorders incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 1991).  
To establish service connection for the cause of the 
veteran's death, the evidence must show that some disability 
incurred in service or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death, or was of such severity as to have had a material 
influence in accelerating death.  38 U.S.C.A. §§ 1310, 1312 
(West 1991); 38 C.F.R. § 3.312 (1997).  A malignant tumor or 
tumor of the brain may be presumed to be of service onset if 
manifested to a compensable degree within one year of service 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Before addressing the underlying merits of a claim for 
service connection for the cause of the veteran's death, the 
threshold question to be answered is whether the appellant 
has presented a well-grounded claim.  A claimant's submission 
of a well-grounded claim gives rise to the VA's duty to 
assist and to adjudicate the claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is defined as a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  If the 
appellant submits no cognizable evidence to support a claim, 
the claim cannot be well grounded. Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  Thus in a claim for service 
connection for the cause of a veteran's death, evidence must 
be presented which plausibly links a disability causative of 
death to a period of military service or a disability that is 
already service connected.  See 38 U.S.C.A. §§ 1110, 1310, 
1312 (West 1991); 38 C.F.R. § 3.303, 3.310, 3.312 (1998).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table); see also Tidwell v. West, 
11 Vet. App. 242 (1998).

When an appellant is claiming entitlement to service 
connection for the cause of the veteran's death, the first 
requirement of a well-grounded claim, evidence of a current 
disability, will always have been met, but the appellant must 
still satisfy the last two requirements pursuant to Caluza:  
lay or medical evidence of incurrence or aggravation of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Ramey v. Brown, 9 Vet.App. 40, 46 (1996).

In this case, not only does cognizable (medical) evidence 
fail to show a causal relationship between the veteran's 
period of service and the brain tumor causative of death, and 
fail to show onset of that brain tumor to a compensable 
degree within the first post-service year, but cognizable 
(medical) evidence also fails to show any correlation between 
any service-connected disability and the brain tumor 
causative of death.  

The veteran was service connected for rheumatic fever, and 
benign neurinoma with compression of the cervical cord in the 
region of the 2nd, 3rd, and 4th cervical vertebrae during his 
lifetime.  Based on October 1952 VA hospitalization records, 
the veteran was apparently for a time shortly after service 
100 percent service connected, including for rheumatic fever 
and the benign neurinoma compressing the cervical cord.  The 
neuroma reportedly resulted in quadriplegia until it was 
successfully removed surgically in 1949.  However, there is 
no evidence within the claims file to the effect that a 
service-connected disability, other than some residuals of 
that spinal cord compression, persisted to any compensable 
degree until or after the veteran's October 1952 VA 
hospitalization.  There is also no cognizable (medical) 
evidence of any causal link between any service-connected 
disability and the brain tumor causative of death.  

While the appellant contends, including in September 1995 
testimony, that the brain tumor causative of death was 
somehow linked to the cervical neuroma for which the veteran 
was service-connected and treated in 1949, there is no 
medical evidence to support this contention.  Evidentiary 
assertions by the claimant must be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19, 21 (1993). Lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski,  
2 Vet.App. 492 (1992).  Hence the appellant's contentions 
cannot be accepted as evidence to support a well-grounded 
claim for service connection for the cause of the veteran's 
death, because the question she attempts to address by her 
contentions - of a causal link between the cervical neuroma 
and the tumor causative of death - is a medical question and 
hence beyond her competence because she is a layperson.  The 
degree of similarity observed by the appellant between the 
veteran's symptoms in 1949, when he suffered from a cervical 
neuroma, and those in 1980, when he suffered from a brain 
tumor and was forced to cease his work for the civil service, 
as testified to by the appellant at the September 1995 RO 
hearing, does not constitute medical evidence of any 
correlation between the veteran's disability in 1949 and his 
disability in 1980, and hence cannot serve to well ground the 
claim for service connection for the cause of the veteran's 
death.  Absent medical evidence to the contrary, the 
similarity between the veteran's symptoms in 1949 and 1980 is 
viewed by the Board as no more than coincidence on which no 
determination may be based.

Also at the September 1995 RO personal hearing, the 
appellant's representative put forth an argument to the 
effect that findings on an electrocardiogram (ECG) during the 
veteran's January 1981 terminal hospitalization possibly 
indicated a serious cardiac condition which may have been 
present or incurred during the veteran's period of service as 
a result of rheumatic fever present in service, and hence 
pointed to a possibility of a cardiac condition incurred in 
service which significantly and materially contributed to the 
cause of the veteran's death or otherwise materially 
accelerated the onset of death.  In a second contention at 
that hearing, based in part on testimony by the appellant, 
the representative argued, in effect, that because the 
veteran experienced the same symptoms in 1949 due to a 
service-connected cervical neuroma as his did in 1980 and 
prior thereto due to his terminal cancer, the veteran delayed 
treatment for his terminal cancer out of reluctance to re-
experience the difficulties he had undergone as a result of 
his cervical neuroma in 1949.  The representative thus 
further argued, in effect, that but for that prior service-
connected disability the veteran would not have delayed 
treatment for his terminal cancer, and that delay in 
treatment, which was due to his service-connected disability, 
caused or contributed to the veteran's death.  The 
representative alternatively argued that treatment for the 
terminal cancer was delayed because symptoms were identical 
to, and hence masked by, symptoms resulting from the 1949 
cervical neuroma.  The Board will not here address the marked 
absence of evidentiary links necessary to build the tenuous 
chains of causation attempted by the representative in the 
these three arguments presented at the September 1995 
hearing.  It is sufficient for the Board to point out that 
the representative is not a medical expert and hence is not 
to qualified to present cognizable (medical) evidence of a 
causal link between the veteran's period of service or a 
service-connected disability and the cause of the veteran's 
death to support a well-grounded claim for service connection 
for the cause of the veteran's death.  Dr. Wolpow noted in a 
March 1980 letter that probably due to some mental set that 
began after the veteran's surgery (presumably surgery in 
1949), he would be extraordinarily reluctant to be 
rehospitalized for any reason.  Nevertheless, the medical 
evidence reveals that the veteran sought medical treatment 
about two weeks following the onset of visual problems.  
Thus, Dr. Wolpow's statement does not, in fact, support the 
assertion that service-connected disability delayed treatment 
for the brain tumor.  Because the representative's three 
arguments are not supported by medical evidence of such a 
causal link, they cannot serve to well ground the appellant's 
claim. King; Espiritu; Caluza; Tidwell. 

There is also no medical evidence within the claims file to 
indicate that at the time of the veteran's death any service-
connected disability, including residuals of a cervical 
neuroma, was of such severity as to have hastened the onset 
of death.  

Accordingly, in the absence of cognizable (medical) evidence 
of a medical disability incurred or aggravated in service or 
otherwise causally linked to service which caused or 
materially contributed to the cause of death or which was of 
such severity as to have hastened the onset of death, the 
Board must find the appellant's claim of entitlement to 
service connection for the cause of the veteran's death not 
well grounded.  Caluza; Tidwell.

The Board does not prejudice the appellant by denying the 
claim as not well grounded even though the RO decision was on 
the merits, because the "quality of evidence he would need 
to well ground his claim or to reopen it would seem to 
be...nearly the same..."  Edenfield v. Brown, 8 Vet.App. 
384, 390 (1995)(en banc).  Compare Bernard v. Brown, 
4 Vet.App. 384 (1993).  To obtain further consideration of 
the matters on appeal before the Board, the appellant may 
file a claim supported by medical evidence showing a causal 
link between the veteran's period of service and a medical 
disability which caused or materially contributed to the 
cause of death, or which was of such severity that it 
hastened the onset of death.


ORDER

Service connection for the cause of the veteran's death is 
denied as not well grounded.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 13 -


